Name: Council Regulation (EC) No 775/2000 of 13 April 2000 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  agricultural activity;  Africa
 Date Published: nan

 Avis juridique important|32000R0775Council Regulation (EC) No 775/2000 of 13 April 2000 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products Official Journal L 095 , 15/04/2000 P. 0001 - 0001Council Regulation (EC) No 775/2000of 13 April 2000amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) By Council Regulation (EC) No 2745/1999(1) the Council opened a duty-free autonomous tariff quota for ferro-chrome of 1035000 tonnes. This quota covers at present the total need of European processing industries for a duty-free supply of ferro-chrome in the year 2000.(2) By Council Regulation (EC) No 2793/1999 of 17 December 1999 on certain procedures for applying the Trade, Development and Cooperation Agreement between the European Community and the Republic of South Africa(2), and additional duty-free tariff quota for ferro-chrome originating in South Africa of 515000 tonnes was introduced with effect from 1 January 2000 and applicable when the Agreement with the Republic of South Africa enters into force.(3) With the introduction of the tariff quota for South Africa the quantity for the autonomous quota has to be reduced accordingly in order to avoid injurious effects on Community producers of this product and to allow South Africa the full benefit of its quota.(4) Having regard to the economic importance of this Regulation for European industry it is necessary to invoke the ground of urgency referred to in point I(3) of the Additional Protocol to the Treaty of Amsterdam on the role of national parliaments in the European Union.(5) Regulation (EC) No 2505/96(3) should accordingly be amended,HAS ADOPTED THIS REGULATION:Article 1In the table appearing in Annex I to Regulation (EC) No 2505/96, the amount of the tariff quota relating to order number 09.2711 shall be altered to 520000 tonnes.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 13 April 2000.For the CouncilThe PresidentA. Vara(1) OJ L 331, 23.12.1999, p. 17.(2) OJ L 337, 30.12.1999, p. 29.(3) OJ L 345, 31.12.1996, p.1. Regulation as last amended by Regulation (EC) No 2745/1999 (OJ L 331, 23.12.1999, p. 17).